Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/25/2021, 10/25/2021, and 6/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “wherein the circuit breaker is housed in a first compartment" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The office is unclear to which “a first compartment” is referring too. Is it part of the at least one first compartment comprising a plurality of first compartments or a separate compartment from the plurality of first compartments. 
Dependent claim 8 is also rejected under 112(b) as being dependent upon claim 7. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9, and 12-13 of U.S. Patent No. 11,121,529, hereafter as Pat ‘529. Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘529 anticipates that limitation of application 17/388058.
With respect to claim 1, Pat ‘529 discloses a switchgear or control gear, comprising: at least one first compartment; at least one second compartment; a plurality of main switchgear or control gear components comprising a main busbar system, a three position linear or rotational movement disconnector, a circuit breaker, and at least a first part of an insulated cable connection; and a plurality of auxiliary switchgear or control gear components comprising a disconnector drive and a circuit breaker drive, wherein the plurality of main switchgear or control gear components are housed in the at least one first compartment, wherein the plurality of auxiliary switchgear or control gear components are housed in the at least one second compartment, wherein when one or more of the plurality of main switchgear or control gear components is energized, the at least one first compartment is configured to be hermetically sealed or maintained at an internal air pressure greater than ambient air pressure, and wherein when the plurality of main switchgear or control gear components are de- energized, the at least one first compartment is configured to enable an operator to access an interior of the at least one first compartment (Claim 1).
With respect to claim 2, Claim 1 of Pat ‘529 discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment is arc proof (Claim 2). 
With respect to claim 3, Claim 1 of Pat ‘529 discloses the wherein the at least one first compartment complies with IP43 standards (Claim 1).
With respect to claim 4, Claim 1 of Pat ‘529 discloses the wherein the at least one first compartment complies with IP54 standard (Claim 1).
Dependent claims 5-13 are also rejected from claims 1-2, 5-9, and 12-13 of Pat ‘529. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DONG (CN 105655912 A). 
In regards to Claim 1, Dong discloses a switchgear or control gear, comprising: at least one first compartment (Fig.1, #7); at least one second compartment (Fig.1, #7); a plurality of main switchgear or control gear components comprising a main busbar system (Fig.1-2, #9), a three position linear or rotational movement disconnector (Fig.1, #16), a circuit breaker (Fig.1, #11 or next to the circuit breaker drive #5), paragraph [0030], which discloses plurality of circuit breaks within sealed compartment #2), and at least a first part of an insulated cable connection (Fig.1-2, #24); and a plurality of auxiliary switchgear or control gear components comprising a disconnector drive (Fig.1, #4) and a circuit breaker drive (Fig.1, #5), wherein the plurality of main switchgear or control gear components are housed in the at least one first compartment (Fig.1, #2), wherein the plurality of auxiliary switchgear or control gear components are housed in the at least one second compartment (Fig.1, #7), wherein when one or more of the plurality of main switchgear or control gear components is energized, the at least one first compartment is configured to be hermetically sealed (Fig.1, abstract which discloses the first compartment being sealed) or maintained at an internal air pressure greater than ambient air pressure and wherein when the plurality of main switchgear or control gear components are denergized, the at least one first compartment is configured to enable an operator to access an interior of the at least one first compartment (Paragraph [0023], discloses the switchgear cabinet to have convenient maintenance, which would suggest that the components within the first compartment once denergized (inherent) to safely access and resolve any issues within said components within the first compartment through an access panel/door). 
In regards to Claim 2, Dong discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment is arc proof (Paragraph [0033], which discloses an arc extinguishing camber within #2, such that the first compartment is arc proof).
In regards to Claim 5, Dong discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment is not configured to be filled with SF6 gas for operational purposes (Fig.1, #2 is not filled with SF6 gas, but with nitrogen or dry air, see paragraph [0033]). 
In regards to Claim 6, Dong discloses the switchgear or control gear according to claim 1, wherein when the one or more of the plurality of main switchgear or control gear components is energized, the at least one first compartment is not filled with SF6 gas (Fig.1, #2 is not filled with SF6 gas, but with nitrogen or dry air during operation, see paragraph [0033]). 
In regards to Claim 11, Dong discloses the switchgear or control gear according to claim 1, wherein the main switchgear or control gear components comprises one or more of: an earthing switch, voltage indication, surge arrestor, UFES, IS-limitor, contactor (Fig.2, #21), load-break switch, or fuse.
In regards to Claim 12, Dong discloses the switchgear or control gear according to claim 1, wherein the at least one second compartment is open-sided (Fig.1, #7 is open sided to allow personal to repair/replace any defective auxiliary equipment). 
In regards to Claim 13, Dong discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment comprises at least one door or removable wall section (Fig.1, the office notes that any wall portion of the first compartment is removable). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, and 12-13 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Shariff (U.S 4,528,614). 
In regards to Claim 1, Dong discloses a switchgear or control gear, comprising: at least one first compartment (Fig.1, #7); at least one second compartment (Fig.1, #7); a plurality of main switchgear or control gear components comprising a main busbar system (Fig.1-2, #9), a three position linear or rotational movement disconnector (Fig.1, #16), a circuit breaker (Fig.1, #11 or next to the circuit breaker drive #5), paragraph [0030], which discloses plurality of circuit breaks within sealed compartment #2), and at least a first part of an insulated cable connection (Fig.1-2, #24); and a plurality of auxiliary switchgear or control gear components comprising a disconnector drive (Fig.1, #4) and a circuit breaker drive (Fig.1, #5), wherein the plurality of main switchgear or control gear components are housed in the at least one first compartment (Fig.1, #2), wherein the plurality of auxiliary switchgear or control gear components are housed in the at least one second compartment (Fig.1, #7), wherein when one or more of the plurality of main switchgear or control gear components is energized, the at least one first compartment is configured to be hermetically sealed (Fig.1, abstract which discloses the first compartment being sealed) or maintained at an internal air pressure greater than ambient air pressure.
Dong fails to explicitly disclose: Wherein when the plurality of main switchgear or control gear components are denergized, the at least one first compartment is configured to enable an operator to access an interior of the at least one first compartment.
However, Shariff discloses: Wherein when the plurality of main switchgear or control gear components are denergized, the at least one first compartment is configured to enable an operator to access an interior of the at least one first compartment (Fig.2a, which discloses a door #25 which enables access to the interior of the at least one first compartment (top compartment), as such the office notes that with the combination of Dong in view of Shariff, the switchgear having a first compartment containing switchgear components (as taught by Dong) would be modified to include an access door (as taught by Shariff) to enable a user once the equipment is denergized to be worked on). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the switchgear having a first compartment containing switchgear components (as taught by Dong) to include an access door (as taught by Shariff) to enable a user once the equipment is denergized to be worked on. By including an access door to the switchgear cabinet, it would enable a user access to the interior of the at least one compartment to allow for repairs and/or replacement of said components. 
In regards to Claim 2, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment is arc proof (Dong, Paragraph [0033], which discloses an arc extinguishing camber within #2, such that the first compartment is arc proof).
In regards to Claim 5, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment is not configured to be filled with SF6 gas for operational purposes (Dong, Fig.1, #2 is not filled with SF6 gas, but with nitrogen or dry air, see paragraph [0033]). 
In regards to Claim 6, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein when the one or more of the plurality of main switchgear or control gear components is energized, the at least one first compartment is not filled with SF6 gas (Dong, Fig.1, #2 is not filled with SF6 gas, but with nitrogen or dry air during operation, see paragraph [0033]). 
In regards to Claim 11, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein the main switchgear or control gear components comprises one or more of: an earthing switch, voltage indication, surge arrestor, UFES, IS-limitor, contactor (Dong, Fig.2, #21), load-break switch, or fuse.
In regards to Claim 12, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein the at least one second compartment is open-sided (Dong in view of Shariff, Fig.1, #7 is open sided to allow personal to repair/replace any defective auxiliary equipment, the combination of Dong in view of Shariff, the switchgear cabinet having at least one second compartment (as taught by Dong) would be modified by including a access door (open-sided) (as taught by Shariff) to allow access to the at least one second compartment). 
In regards to Claim 13, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein the at least one first compartment comprises at least one door or removable wall section (Dong in view of Shariff, Shariff Figure 2a discloses an access door #25, as such office notes that with the combination of Dong in view of Shariff, the switchgear cabinet having at least one first compartment (as taught by Dong) would be modified to have an access door (as taught by Shariff) to enable access to the interior of the at least first compartment). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Zhong (CN 204835269 U).
In regards to Claim 3, Dong discloses the switchgear or control gear according to claim 1. 
Dong fails to disclose: Wherein the at least one first compartment complies with IP43 standards.
However, Zhong discloses: Wherein the at least one first compartment complies with IP43 standards (Abstract, which discloses the cabinet as a whole has a protection level of at least IP43, as such the office notes that with the combination of Dong in view of Zhong, the at least one first compartment (as taught by Dong) would be constructed to have at least an IP43 rating of protection (as taught by Zhong) to protect the electronic components within the first compartment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one first compartment (as taught by Dong) to have at least an IP43 rating of protection (as taught by Zhong) to protect the electronic components within the first compartment. By constructing the cabinet including the first compartment to comply with IP43 standards, would protect the interior from objects greater than 1.0mm and water falling at a 60-degree angle. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Li (US 2019/0217734 A1).
In regards to Claim 4, Dong discloses the switchgear or control gear according to claim 1. 
Dong fails to disclose: Wherein the at least one first compartment complies with IP54 standards.
However, Li discloses: Wherein the at least one first compartment complies with IP54 standards (Paragraph [0006] which discloses the cabinet as a whole has a protection level of at least IP54, as such the office notes that with the combination of Dong in view of Li, the at least one first compartment (as taught by Dong) would be constructed to have at least an IP54 rating of protection (as taught by Li) to protect the electronic components within the first compartment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one first compartment (as taught by Dong) to have at least an IP54 rating of protection (as taught by Li) to protect the electronic components within the first compartment. By constructing the cabinet including the first compartment to comply with IP54 standards, would protect the electronic components within said first compartment from dust and water splashing from all angles, thus providing a safe/dry environment for the electronic components.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Shariff (U.S 4,528,614) and further, in view of Zhong (CN 204835269 U).
In regards to Claim 3, Dong in view of Shariff disclose the switchgear or control gear according to claim 1. 
Dong in view of Shariff fail to disclose: Wherein the at least one first compartment complies with IP43 standards.
However, Zhong discloses: Wherein the at least one first compartment complies with IP43 standards (Abstract, which discloses the cabinet as a whole has a protection level of at least IP43, as such the office notes that with the combination of Dong in view of Shariff and Zhong, the at least one first compartment (as taught by Dong) would be constructed to have at least an IP43 rating of protection (as taught by Zhong) to protect the electronic components within the first compartment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one first compartment (as taught by Dong) to have at least an IP43 rating of protection (as taught by Zhong) to protect the electronic components within the first compartment. By constructing the cabinet including the first compartment to comply with IP43 standards, would protect the interior from objects greater than 1.0mm and water falling at a 60-degree angle. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Shariff (U.S 4,528,614) and further, in view of Li (US 2019/0217734 A1).
In regards to Claim 4, Dong in view of Shariff discloses the switchgear or control gear according to claim 1. 
Dong in view of Shariff fail to disclose: Wherein the at least one first compartment complies with IP54 standards.
However, Li discloses: Wherein the at least one first compartment complies with IP43 standards (Paragraph [0006] which discloses the cabinet as a whole has a protection level of at least IP54, as such the office notes that with the combination of Dong in view of Shariff and Li, the at least one first compartment (as taught by Dong) would be constructed to have at least an IP54 rating of protection (as taught by Li) to protect the electronic components within the first compartment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one first compartment (as taught by Dong) to have at least an IP54 rating of protection (as taught by Li) to protect the electronic components within the first compartment. By constructing the cabinet including the first compartment to comply with IP54 standards, would protect the electronic components within said first compartment from dust and water splashing from all angles, thus providing a safe/dry environment for the electronic components.  

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Shariff (U.S 4,528,614), and further, in view of Bentley (U.S 2019/0081463 A1).  
In regards to Claim 7, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein the circuit breaker is housed in a first compartment other than the cable connection compartment (Dong, Fig.2, #11 circuit breaker is housed in the first compartment other than another compartment). 
Dong in view of Shariff fail to disclose: Wherein the at least one first compartment comprises a plurality of first compartments, wherein one compartment of the plurality of first compartments comprises a cable connection compartment within which is housed a second part of the insulated cable connection and a voltage sensor and a current sensor.
However, Bentley discloses: Wherein the at least one first compartment (Fig.1, top compartment) comprises a plurality of first compartments (Fig.2 middle and bottom compartments are part of the first compartment), wherein one compartment of the plurality of first compartments comprises a cable connection compartment (Fig.1, middle compartment having cable connection, see paragraph [0003], discloses a cable connection compartment) within which is housed a second part of the insulated cable connection (Fig.1, #3) and a voltage sensor and a current sensor (Fig.1, #17/18, as such the office notes that with the combination of Dong in view of Shariff and Bentley, the first compartment (as taught by Dong) would be modified to include a plurality of first compartments wherein one of the plurality of first compartments comprises a cable connection compartment having a second part of the insulated cable connection and voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first compartment (as taught by Dong) to include a plurality of first compartments wherein one of the plurality of first compartments comprises a cable connection compartment having a second part of the insulated cable connection and voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables. By including voltage and current sensors within the first compartment of the plurality of first compartments, would relay the amount of current/voltage across/through the insulated cables and ensure the switchgear assembly is operating within a safe range. 
In regards to Claim 8, Dong in view of Shariff and Bentley disclose the switchgear according to claim 7, wherein at least one sensor (Bentley, Fig.1, paragraphs [0042-0043], which discloses multiple type of sensors can be deployed within the cable connection compartment) is located in the cable connection compartment (Bentley, Fig.1), and wherein the at least one sensor is configured to monitor the components in the cable connection compartment (Bentley, Fig.1, and paragraphs [0042-0043], discloses positioning sensors and/or temperature sensors to monitor the position or temperature of said components within the cable connection compartment). 

In regards to Claim 9, Dong in view of Shariff discloses the switchgear or control gear according to claim 1, wherein a second part of the insulated cable connection (Fig.1, #20 which is in the second compartment)
Dong in view of Shariff fail to disclose: Wherein a second part of the insulated cable connection and a voltage sensor and a current sensor are housed in the at least one second compartment.
However, Bentley discloses: Wherein a second part of the insulated cable connection and a voltage sensor and a current sensor are housed in the at least one second compartment (Fig.1 and paragraph [0003], which discloses in the second compartment having a part of the insulated cable connection #3 with voltage #18 and current sensors #17 for measurements, as such the office notes that with the combination of Dong in view of Shariff and Bentley, the second compartment comprising a second insulated cable connection (as taught by Dong) would be modified to include voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the second compartment comprising a second insulated cable connection (as taught by Dong) would be modified to include voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables. By including voltage and current sensors within the second compartment, would relay the amount of current/voltage across/through the insulated cables and ensure the switchgear assembly is operating within a safe range. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Shariff (U.S 4,528,614), and further, in view of Manahan, hereafter as Man (U.S 2015/0338315 A1). 
In regards to Claim 10, Dong in view of Shariff discloses the switchgear or control gear according to claim 1. 
Dong in view of Shariff fail to disclose: Wherein at least one sensor is located in the at least one second compartment, and wherein the at least one sensor is configured to monitor the components in the at least one second compartment.
However, Man discloses: Wherein at least one sensor is located in the at least one second compartment, and wherein the at least one sensor is configured to monitor the components in the at least one second compartment (Paragraph [0080] which discloses temperature sensors in the at least second compartment to monitor temperatures of the different heat generating units within said compartment, as such the office notes that with the combination of Dong in view of Shariff and Man, the second compartment hosting a plurality of components (as taught by Dong) would be modified to include temperature sensors (as taught by Man) to monitor the temperatures of each component within the second compartment).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the second compartment hosting a plurality of components (as taught by Dong) to include temperature sensors (as taught by Man) to monitor the temperatures of each component within the second compartment. By including sensors within the second compartment, would allow users/technicians to monitor and evaluate the conditions within said compartment to help prevent any damage/loss caused by high temperature readings (Man, Paragraph [0080]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) in view of Shariff (U.S 4,528,614), and further, in view of Bentley (U.S 2019/0081463 A1).  
In regards to Claim 11, Dong in view of Shariff disclose the switchgear or control gear according to claim 1.
Dong in view of Shariff fail to explicitly disclose: Wherein the main switchgear or control gear components comprises one or more of: an earthing switch, voltage indication, surge arrestor, UFES, IS-limitor, contactor, load-break switch, or fuse.
However, Bentley discloses: Wherein the main switchgear or control gear components comprises one or more of: an earthing switch (Fig.1, #23, which is an earthing switch), voltage indication, surge arrestor, UFES, IS-limitor, contactor, load-break switch, or fuse (As such the office notes that with the combination of Dong in view of Shariff and Bentley, the switchgear cabinet (as taught by Dong) would be modified to include an earthing switch (as taught by Bentley) to properly earth the switchgear cabinet). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the switchgear cabinet (as taught by Dong) to include an earthing switch (as taught by Bentley) to properly earth the switchgear cabinet. By including an earthing switch, would allow users to operate said switch to provide a means of ground to the cable connections/components within said cabinet while carrying out maintenance to replace/repair (Bentley, paragraph [0049]). 

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) and further, in view of Bentley (U.S 2019/0081463 A1).  
In regards to Claim 7, Dong discloses the switchgear or control gear according to claim 1, wherein the circuit breaker is housed in a first compartment other than the cable connection compartment (Dong, Fig.2, #11 circuit breaker is housed in the first compartment other than another compartment). 
Dong fails to disclose: Wherein the at least one first compartment comprises a plurality of first compartments, wherein one compartment of the plurality of first compartments comprises a cable connection compartment within which is housed a second part of the insulated cable connection and a voltage sensor and a current sensor.
However, Bentley discloses: Wherein the at least one first compartment (Fig.1, top compartment) comprises a plurality of first compartments (Fig.2 middle and bottom compartments are part of the first compartment), wherein one compartment of the plurality of first compartments comprises a cable connection compartment (Fig.1, middle compartment having cable connection, see paragraph [0003], discloses a cable connection compartment) within which is housed a second part of the insulated cable connection (Fig.1, #3) and a voltage sensor and a current sensor (Fig.1, #17/18, as such the office notes that with the combination of Dong in view of Bentley, the first compartment (as taught by Dong) would be modified to include a plurality of first compartments wherein one of the plurality of first compartments comprises a cable connection compartment having a second part of the insulated cable connection and voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the first compartment (as taught by Dong) to include a plurality of first compartments wherein one of the plurality of first compartments comprises a cable connection compartment having a second part of the insulated cable connection and voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables. By including voltage and current sensors within the first compartment of the plurality of first compartments, would relay the amount of current/voltage across/through the insulated cables and ensure the switchgear assembly is operating within a safe range. 
In regards to Claim 8, Dong in view of Bentley disclose the switchgear according to claim 7, wherein at least one sensor (Bentley, Fig.1, paragraphs [0042-0043], which discloses multiple type of sensors can be deployed within the cable connection compartment) is located in the cable connection compartment (Bentley, Fig.1), and wherein the at least one sensor is configured to monitor the components in the cable connection compartment (Bentley, Fig.1, and paragraphs [0042-0043], discloses positioning sensors and/or temperature sensors to monitor the position or temperature of said components within the cable connection compartment). 

In regards to Claim 9, Dong discloses the switchgear or control gear according to claim 1, wherein a second part of the insulated cable connection (Fig.1, #20 which is in the second compartment)
Dong fails to disclose: Wherein a second part of the insulated cable connection and a voltage sensor and a current sensor are housed in the at least one second compartment.
However, Bentley discloses: Wherein a second part of the insulated cable connection and a voltage sensor and a current sensor are housed in the at least one second compartment (Fig.1 and paragraph [0003], which discloses in the second compartment having a part of the insulated cable connection #3 with voltage #18 and current sensors #17 for measurements, as such the office notes that with the combination of Dong in view of Bentley, the second compartment comprising a second insulated cable connection (as taught by Dong) would be modified to include voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the second compartment comprising a second insulated cable connection (as taught by Dong) would be modified to include voltage and current sensors (as taught by Bentley) to measure the voltages and current flowing through the insulated cables. By including voltage and current sensors within the second compartment, would relay the amount of current/voltage across/through the insulated cables and ensure the switchgear assembly is operating within a safe range. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) and further, in view of Manahan, hereafter as Man (U.S 2015/0338315 A1). 
In regards to Claim 10, Dong discloses the switchgear or control gear according to claim 1. 
Dong fails to disclose: Wherein at least one sensor is located in the at least one second compartment, and wherein the at least one sensor is configured to monitor the components in the at least one second compartment.
However, Man discloses: Wherein at least one sensor is located in the at least one second compartment, and wherein the at least one sensor is configured to monitor the components in the at least one second compartment (Paragraph [0080] which discloses temperature sensors in the at least second compartment to monitor temperatures of the different heat generating units within said compartment, as such the office notes that with the combination of Dong in view of Man, the second compartment hosting a plurality of components (as taught by Dong) would be modified to include temperature sensors (as taught by Man) to monitor the temperatures of each component within the second compartment).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the second compartment hosting a plurality of components (as taught by Dong) to include temperature sensors (as taught by Man) to monitor the temperatures of each component within the second compartment. By including sensors within the second compartment, would allow users/technicians to monitor and evaluate the conditions within said compartment to help prevent any damage/loss caused by high temperature readings (Man, Paragraph [0080]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DONG (CN 105655912 A) and further, in view of Bentley (U.S 2019/0081463 A1).  
In regards to Claim 11, Dong discloses the switchgear or control gear according to claim 1.
Dong fails to explicitly disclose: Wherein the main switchgear or control gear components comprises one or more of: an earthing switch, voltage indication, surge arrestor, UFES, IS-limitor, contactor, load-break switch, or fuse.
However, Bentley discloses: Wherein the main switchgear or control gear components comprises one or more of: an earthing switch (Fig.1, #23, which is an earthing switch), voltage indication, surge arrestor, UFES, IS-limitor, contactor, load-break switch, or fuse (As such the office notes that with the combination of Dong in view of Bentley, the switchgear cabinet (as taught by Dong) would be modified to include an earthing switch (as taught by Bentley) to properly earth the switchgear cabinet). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the switchgear cabinet (as taught by Dong) to include an earthing switch (as taught by Bentley) to properly earth the switchgear cabinet. By including an earthing switch, would allow users to operate said switch to provide a means of ground to the cable connections/components within said cabinet while carrying out maintenance to replace/repair (Bentley, paragraph [0049]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hesselbart (U.S 4,351,990) – discloses a switch gear assembly having multiple compartments containing plurality of components. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835